Appeals number 04-15-00477-CV
                  Court case number 14-09-12373DJVA
                         Motion requesting ADR
                   Styled David Sab V Kathryn Sab




Dear 4th court,
Appellee come before the court per local rule 2 requesting ADR for the above styled
and case number. Requesting relief under local rule 4 stays in civil cases, to allow the
disposition of the attached IRS lien. The lien attaches property awarded to both parties
in the final decree of divorce.



                                  History
On 8-21-15 appellee received a notice from appellant attorney Demetrio Duarte titled
Appellee deficiency notice suggesting many different claims. The document is quite
lengthy and contains many accusations and from its contents it appears some of the
issues have been lost in translation. The intentions of the petitioner (appellee) was to
resolve this issues with very little expense. Petitioner has researched the rules and
wishes of all courts and finds many forms of ADR,which based on the information
available to the petitioner is highly encouraged by all courts. The courts encourage
resolution attempts prior to court intervention. Nowhere can the petitioner find any court
that suggest motion after motion prior to a mediation to attempt resolution. The rules
and laws are very clear on procedure and guidelines, this is a very simple case should
be sent to ADR, If there is a dispute in the rule or law interpretation between the parties,
then allow a mediator to resolve it. This case can be solved in a half a day with a
component mediator. The estate is only consist of debit as, the IRS lien issued 4-14-14
has a priority claim over all assets listed in the decree from page 3-26.




                                     Grounds for ADR
The last page of the document contains language that suggest Appellant is unwilling to
confer or is unwilling to reach a reasonable resolution in this appeal by utilizing the
methods of ADR. If appellee has misconstrued this information to appellant he sincerely
apologizes. Appellee is more than willing to enter into ADR to resolve any issues in this
appeal the case can be solved in less than a day by mediation.
Appellant believes ADR is the most efficient method for resolution in this appeal




                                                                                         POSTAGE
                                                                                           flERFORD, TX




                                              'Ot
                                                             1008
                                                                         78205
                                                                                     R2304E1P8072-12/
                                                                                           4
                          Grounds for Stay of appeal
The IRS has determined from there own investigation that assets listed on labeled 3
thru 26 pages of the decree charactered as community property, gifts, separate
property, corporate property awarded to both parties are encumbered by the IRS lien
(attached to this motion exhibit 1) this encumbered property is non transferable without
causing harm to the transferee as the lien attaches to the property by IRS rule. Both
parties face over 350,000 dollars in IRS debit as of this date.
Both parties debits total over 700,000 dollars with no viable means to pay this debit.
The IRS has determined that the corporate vail is pierced due to commingling of funds
and is holding the appellee and appellant responsible personally for the unpaid trust
fund taxes.To protect the government, the IRS has made it own determination of the
assets character, to further protect the government the IRS is seeking the location of the
assets.The request to Mr. Duarte to provide the location of the assets in the possession
of Mr Duarte and his client go unanswered as of this date.
   Mr Duarte or respondent/ appellee have no remedies to negotiate with the IRS on
behalf of the corporation as neither party has ever held ownership in the corporation or
its stock.There is no provision of law for a non owner of a corporation to enter into any
agreements with third parties with the express written consent of the corporation. The
petitioner/ appellee who owns a 100% of the corporation as listed in the charter on file
with texas secretary of State, agrees with the findings of the IRS character of the
property and has waived all rights to appeal the determination of the IRS decisions.

The IRS lien is a priority claim to the district courts ruling as the lien is dated 4-22-14.
The IRS lien by law /code supersedes any state courts rulings. The district court has no
jurisdiction over the property encumbered by the IRS lien. The judgments held against
the corporation dated February 2015 in Kendall county is priority claim to assets
awarded in district courts ruling on 4-15-15. The judgment held against appellee dated
February 2015 is priority claim to the judgement issued 4-15-15. Appellee is more than
willing to enter into any form of ADR. Appellee has contacted the Bexar county ADR
center which is a free service to resolve disputes and they are willing to hear this case
free of charge provided both parties agree and I state again to this court the appellee
agrees 100% to attempt this method of ADR.




                                       Summary
The IRS lien held against the corporation, is governing rule by priority on the issue of
the assets and judgment. By the IRS own investigation it has been determined property
listed as assets in the decree are corporate property, unless protected by the
homestead law, the assets encumbered by the lien issued 4-22-14 face seizure. The
trial courts ruling over the assets is a mute point as now by the IRS determination of its
own investigation , the assets character to the corporation and are encumbered by the
lien. The corporation agrees with the IRS determination of character. The corporation
has waived all it rights to appeal the IRS determination. The appellee has no remedy or
rights to dispute the corporations position with the IRS.
                                      Relief
The 4th court to order Kathryn Sab by her attorney to reveal the location of all assets in
her possession to the petitioner David Sab. Suspend the appeal to allow the IRS to
complete its disposition of the assets. Upon completion of the disposition of the IRS lien
by sale of the assets, the case is reinstated and ordered to mediation to resolve the
remaining issues in mediation.



                                       Prayer
The court grant the relief sought based on the grounds stated or issues any order is
feels is in the interest of justice in this motion or appeal.



I certify a copy of this motion was served on Demetrio Duarte on 8-21 -15
I cannot certify his position
        Department of the Treasury                            Notice                       Letter 3640
        Internal Revenue Service
                                                              Notice Date                  04/28/2015
        8700 TESORO DRIVE, RM 201
        STOP 5320 SANC                                        Payoff Number
        SAN ANTONIO, TX 78217                                 Taxpayer ID number           XX-XXXXXXX
                                                                                           Call MARY T BOOZER
                                                              To contact us
                                                                                           at (210)841-2424
                                                              Contact ID#                  1000645273


   PROSOUTH CONSTRUCTION INC
   550 EARL GARRETT ST STE 203
   KERRVILLE, TX 78028-4577534




 The total amount due of your outstanding tax debt is: $117,977.28,
 computed to 05/08/2015.
 The amount owed on the tax liabilities included on the notice(s) of
 federal tax lien is $117,977.28.

Thank you for contacting us about paying your tax debt         What you need to do immediately
and having the lien(s) against you released. We
previously filed Notice(s) of Federal Tax Lien on the tax      To have the lien(s) released, pay the amount due by the
liabilities listed under "Notices of lien on your tax debt"    computation date shown. The lien(s) will be released
below. You also may owe other tax liabilities not              within 30 days after we receive the payment or we
included on a notice of lien. These liabilities are listed     receive notification that the funds have been transferred
  ider "Other tax debt" below.                                 to us. Follow these instructions when making your
                                                               payment:
You owe a total of $117,977.28, including interest and
penalties, on all your tax debt. The amount you owe only           o   Make your check or money order payable to the
on the lien(s).fjled against your property is $117,977.28,             United States Treasury.
computed to 05/01                                                  •   Write the full taxpayer identification number in
                                                                       the header of this notice and on the check or
                                                                       money order.
                                                                   •   Send your payment to the address shown above
                                                                       with a copy of this letter, so that we receive it by
                                                                       05/08/2015. You don't need to send the payment
                                                                       by express or certified mail as it won't affect the
                                                                       processing of the payment.

                                                               To expedite processing of the certificate of release of
                                                               lien, use one of the following payment options when
                                                               paying the balance owed:
                                                                       -       Certified or cashier's check
                                                                       -       Treasurer's check drawn on a national or
                                                                               state bank or a trust company
                                                                           -   Postal or bank money order

                                                               You can receive an immediate certificate of release of
                                                               the lien by visiting a local IRS office authorized to accept
                                                               payments and paying the entire balance owed with cash
                                                               or one of the types of payment listed above. To locate
                                                               an office near you, visit our website at www.irs.gov.



                                                                                                  Letter 3640 (4-2013)
                                                                                                  Catalog Number: 35216Y
         Department of the Treasury                                   Notice                        Letter 3640
         Internal Revenue Service
                                                                      Notice Date                   04/28/2015
         8700 TESORO DRIVE, RM 201
         STOP 5320 SANC                                               Payoff Number
         SAN ANTONIO, TX 78217                                        Taxpayer ID number            XX-XXXXXXX
                                                                                                    Call MARY T BOOZER
                                                                      To contact us
                                                                                                    at (2101841 -2424
                                                                      Contact ID#                   1000645273



Next steps                                                               After you've paid your tax debt, see the enclosed
                                                                         Publication 1450, Instructions on How to Request a
                                                                         Certificate of Release of Federal Tax Lien, for more
                                                                         information on the lien release process.

                                                                         If we receive your payment without a copy of this letter
                                                                         or in a method other than the ones listed, we'll issue
                                                                         Form 668(Z), Certificate of Release of Federal Tax Lien,
                                                                         within 30 days of receiving payment or notification of
                                                                         transferred funds.

                                                                         You can contact the person identified at the top of this
                                                                         notice if you have questions.

What you should know                                                     A tax lien generally attaches to all property you
                                                                         currently own and to all property you may acquire in the
                                                                         future. The notice of lien is a public record. It may
                                                                         damage your credit rating or negatively affect your
                                                                         ability to get credit. The notice of lien remains in effect
                                                                         until the tax liability is satisfied or is no longer
                                                                         enforceable.

 additional Information                                                  • Visit www.irs.gov for general lien information and
                                                                           search "Federal Tax Lien".                                  J
                                                                         • For tax forms, instructions, and publications, visit
                                                                           www.irs.gov or call 1-800-TAX-FORM (1-800-829-
                                                                           3676).
                                                                         • Keep this notice for your records.
                                                                         If you need assistance, please don't hesitate to contact
                                                                         us.

Notices of lien on your tax debt
We filed notices of lien on the following tax liabilities:
                                                                                Statutory Additions to: 05/08/2015
 Type              Tax        Identifying     Name
of Tax MFT        Period       Number        Control         Unpaid Balance         Interest            Penalty              Total
 1120     02    12/31/2011    XX-XXXXXXX      PROS                    $252.00              $11.38              $0.00              $263.38
 940      10    12/31/2011    XX-XXXXXXX      PROS                    $415.46              $20.46             $44.91              $480.83
 940      10    12/31/2012    XX-XXXXXXX      PROS                    $482.72              $23.77             $71.12              $577.61
 944      14    12/31/2011    XX-XXXXXXX      PROS                 $31,963.32          $1,574.35           $3,455.06           $36,992.73
 944      14    12/31/2012    XX-XXXXXXX      PROS                 $67,446.17          $3,314.99           $8,901.57           $79,662.73



  -fh-                                       >*v*v   *
                                                             ..0                                           Sub-Total    'C    $117,977.28


                                                                     ,




                                                                                                           Letter 3640 (4-2013)
                                                                                                           Catalog Number: 35216Y
         Department of the Treasury                              Notice                       Letter 3640
         Internal Revenue Service
                                                                 Notice Date                  04/28/2015
         8700 TESORO DRIVE, RM 201
IRS      STOP 5320 SANC                                           Payoff Number
         SAN ANTONIO, TX 78217                                   Taxpayer ID number           XX-XXXXXXX
                                                                                              Call MARY T BOOZER
                                                                 To contact us
                                                                                              at (210)841-2424
                                                                  Contact ID#                 1000645273



Other tax debt
You owe the following liabilities but we haven't yet filed any notice of lien:
                                                                            Statutory Additions to:
 Type            Tax         Identifying    Name
of Tax MFT      Period        Number       Control      Unpaid Balance           Interest           Penalty             Total



                                                                                                      Sub-Total                 S0.00




                                                                                                       Letter 3640 (4-2013)
                                                                                                       Catalog Number: 35216Y


                                               3 of3